            Case 3:21-cv-02604-JSC Document 14 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE,                                    No. 2:19-cv-1648 JAM DB PS
12                         Plaintiff,
13              v.                                        ORDER
14    SHAWN GRANBERRY, et al.,
15                         Defendants,
16

17             Plaintiff Donnell Bledsoe is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s second amended complaint and motion to proceed in forma

20   pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1 & 13.) Therein, plaintiff complains about

21   alleged copyright infringement.

22             On October 19, 2020, the undersigned issued an order dismissing plaintiff’s complaint

23   with leave to file an amended complaint. (ECF No. 11.) That order raised the issue of whether

24   the Eastern District was the proper venue for this action. (Id. at 4.) On March 26, 2021, plaintiff

25   filed a second amended complaint. (ECF No. 13.) According to the second amended complaint

26   the defendants in this action reside in Oakland, CA. (Am. Compl. (ECF No. 13) at 1.) And the

27   alleged copyright infringement “took place” in Oakland, CA, and Emeryville, CA. (Id. at 4.)

28   ////
                                                         1
        Case 3:21-cv-02604-JSC Document 14 Filed 04/09/21 Page 2 of 2



 1           The court may “raise the issue of defective venue on its own motion.” Costlow v. Weeks,

 2   790 F.2d 1486, 1488 (9th Cir. 1986) (affirming sua sponte dismissal for improper venue).

 3   Pursuant to 28 U.S.C. § 1391(b):

 4                    A civil action may be brought in—
 5                    (1) a judicial district in which any defendant resides, if all defendants
                      are residents of the State in which the district is located;
 6
                      (2) a judicial district in which a substantial part of the events or
 7                    omissions giving rise to the claim occurred, or a substantial part of
                      property that is the subject of the action is situated; or
 8
                      (3) if there is no district in which an action may otherwise be brought
 9                    as provided in this section, any judicial district in which any
                      defendant is subject to the court’s personal jurisdiction with respect
10                    to such action.
11           Here, second amended complaint alleges that the defendants reside—and the events
12   giving rise to the claim at issue took place—in the judicial district for the United States District
13   Court for the Northern District of California. “The district court of a district in which is filed a
14   case laying venue in the wrong division or district shall dismiss, or if it be in the interest of
15   justice, transfer such case to any district or division in which it could have been brought.” 28
16   U.S.C. § 1406.
17           Accordingly, IT IS HEREBY ORDERED that this action is transferred to the United
18   States District Court for the Northern District of California.
19   Dated: April 8, 2021
20
21

22

23

24

25

26
     DLB:6
27
     DB\orders\orders.pro se\bledsoe1648.transfer.ord
28
                                                          2
